Citation Nr: 1550472	
Decision Date: 12/02/15    Archive Date: 12/10/15

DOCKET NO.  12-28 264	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to VA nonservice-connected pension benefits.


ATTORNEY FOR THE BOARD

David Gratz, Counsel


INTRODUCTION

The Veteran served on active duty from September 1965 to November 1968.
 
This appeal arises from a March 2011 decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  The claim was subsequently transferred to the RO in Waco, Texas.

The Veteran was scheduled to present testimony at a Travel Board hearing before a Veterans Law Judge in August 2015.  However, the Veteran failed to report to the hearing.  As the record does not contain further explanation as to why the Veteran failed to report to the hearing, or a request to reschedule the hearing, the Board deems the Veteran's request for such a hearing to be withdrawn.  See 38 C.F.R. § 20.704(d).


FINDING OF FACT

The Veteran's countable annual income is in excess of the established income limit for receipt of payment for nonservice-connected pension benefits.


CONCLUSION OF LAW

The criteria for entitlement to VA nonservice-connected disability pension have not been met.  38 U.S.C.A. § 1521 (West 2014); 38 C.F.R. §§ 3.23, 3.271, 3.272 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  Pelegrini v. Principi, 18 Vet. App. 112, 120-121 (2004).  This notice should be provided prior to an initial unfavorable decision on a claim by the AOJ.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

VA's notice requirements were satisfied by a September 2012 letter which advised the Veteran of the criteria for establishing nonservice-connected pension benefits.  The letter was sent prior to the readjudication of the Veteran's claim in a February 2013 Supplemental Statement of the Case (SSOC).
 
Next, VA has a duty to assist the appellant in the development of his claim.  The Board observes that the Veteran's nonservice-connected pension claim is controlled by his level of annual income.  As such, there is no medical controversy and development of any medical evidence would have no bearing on the decision rendered below.  The Veteran has provided financial information for the period in question, and VA has obtained his pertinent Social Security Administration (SSA) income records.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The Veteran has also been provided the opportunity to submit evidence of unreimbursed medical expenses.  The Veteran has not asserted, and the record does not otherwise show, that there is any additional unobtained evidence relevant to his pension claim.   See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

For the foregoing reasons, the Board concludes that VA has made all reasonable efforts to obtain evidence necessary to substantiate the Veteran's claim.  Consequently, no further assistance to the Veteran with the development of evidence is required.

Nonservice-Connected Pension Benefits

The Secretary shall pay to each Veteran of a period of war who meets the service requirements of this section and who is permanently and totally disabled from nonservice-connected disability not the result of the Veteran's willful misconduct, pension at the rate prescribed by this section as increased from time to time under section 5312.  38 U.S.C.A. § 1521(a) (West 2014).

Pension benefits are paid at the maximum annual rate reduced by the amount of annual income received by the Veteran.  38 C.F.R. § 3.23 (b) (2015).
 
Basic entitlement exists if the Veteran meets the net worth requirements under 38 C.F.R. § 3.274 and does not have an annual income in excess of the applicable annual pension rate specified in 38 C.F.R. § 3.23.  38 C.F.R. § 3.3(a)(3)(v) (2015).
 
In determining countable annual income for improved pension purposes, all payments of any kind or from any source (including salary, retirement or annuity payments, or similar income, which has been waived) shall be included except for listed exclusions.  See 38 U.S.C.A. § 1503(a) (West 2014); 38 C.F.R. §§ 3.260, 3.261, 3.262, 3.271(a), 3.272 (2015).  As is relevant here, income from SSA disability benefits is not specifically excluded under VA's governing regulations and therefore is included as countable income.  38 C.F.R. § 3.271(g).
 
Unreimbursed medical expenses will be excluded when all of the following requirements are met: (i) They were or will be paid by a Veteran or spouse for medical expenses of the Veteran, spouse, children, parents and other relatives for whom there is a moral or legal obligation of support; (ii) They were or will be incurred on behalf of a person who is a member or a constructive member of the Veteran's or spouse's household; and (iii) They were or will be in excess of five percent of the applicable maximum annual pension rate or rates for the Veteran (including increased pension for family members but excluding increased pension because of need for aid and attendance or being housebound) as in effect during the 12-month annualization period in which the medical expenses were paid. 38 C.F.R. § 3.272(g) (2015).
 
Here, the record reflects that the Veteran submitted his application for VA benefits on February 23, 2011.  At that time, he reported his total monthly income as $976.00, which was derived exclusively from SSA benefits.  However, a subsequent SSA inquiry revealed that, for the year which began on the February 23, 2011 date of claim, the Veteran had annual countable income of $12,411.00.  This was derived by counting the Veteran's $1,086.50 gross monthly income from SSA for the last 10 months of 2011, and his $1,129.90 gross monthly income from SSA for the first 2 months of 2012.  This resulted in annual SSA income from February 23, 2011 to February 29, 2012 of $13,124.80.  Thereafter, his Medicare expenses were deducted in the amount of $110.50 for the last 10 months of 2011, and in the amount of $99.90 for the first two months of 2012, yielding a total of $1,304.80, which was then reduced to $713.80 because only medical expenses which exceed 5% of the VA maximum annual pension rate (MAPR) may be deducted.  38 C.F.R. § 3.272(g)(1)(iii).  Since 5% of the MAPR was $591.00, that number taken from $1,304.80 resulted in the total deduction of $713.80 for Medicare expenses.  Subtracting the $713.80 deduction from the Veteran's $13,124.80 SSA gross annual income yields a total countable income of $12,411.00 for the first year of the Veteran's claim.  As that total exceeds the $11,830 annual MAPR for a veteran with no dependents, the Veteran's countable annual income for the first year of his claim is in excess of the established income limit for receipt of payment for nonservice-connected pension benefits.  See Veterans Benefits Administration Adjudication Procedure Manual (M21-1), Part I, Appendix B.

Second, the Veteran's income was considered for the period from January 1, 2012 to December 31, 2012.  For the year 2012, the Veteran had annual countable income of $12,972.00.  The Veteran's gross monthly income from SSA for that year was $1,129.90, yielding a gross annual income of $13,558.80.  The Veteran's Medicare expenses were $99.90 per month, which is equal to $1,198.80 per year.  In 2012, 5% of MAPR was $612.00.  Subtracting that $612.00 from $1,198.80 yields a total Medicare expense deduction of $586.80.  Subtracting the $586.80 Medicare expense deduction from the Veteran's $13,558.80 SSA gross annual income yields a total countable income of $12,972.00 for the 2012 calendar year.  As that total exceeds the $12,256.00 annual MAPR for a veteran with no dependents, the Veteran's countable annual income for the year 2012 is in excess of the established income limit for receipt of payment for nonservice-connected pension benefits.  Id.

Third, the Veteran's projected income was considered for the period from January 1, 2013 to December 31, 2013.  For the year 2013, the Veteran had a projected annual countable income of $13,151.00.  The Veteran's gross monthly income from SSA for that year was $1,148.90, yielding a gross annual income of $13,786.80.  The Veteran's Medicare expenses were $104.90 per month, which is equal to $1,258.80 per year.  In 2013, 5% of MAPR was $623.00.  Subtracting that $623.00 from $1,258.80 yields a total Medicare expense deduction of $635.80.  Subtracting the $635.80 Medicare expense deduction from the Veteran's $13,786.80 SSA gross annual income yields a total projected countable income of $13,151.00 for the 2013 calendar year.  As that total exceeds the $12,465.00 annual MAPR for a veteran with no dependents, the Veteran's projected countable annual income for the year 2013 is in excess of the established income limit for receipt of payment for nonservice-connected pension benefits.  Id.

VA has informed the Veteran, including in the September 2012 statement of the case and the February 2013 SSOC, that he may submit evidence of changes in his income or other unreimbursed medical expenses.  In lieu of doing so, the Veteran asserts in his October 2012 substantive appeal that his SSA income and medical expenses should be calculated differently.  Specifically, the Veteran asserts that his SSA income should be counted based the on net (not gross) amount deposited into his bank account.  He also asserts that his full Medicare insurance payments should be deductible from his income for the purpose of calculating whether his income exceeds the established income limit for receipt of payment for nonservice-connected pension benefits.  Finally, in his October 2012 substantive appeal the Veteran lists the costs of Congressional pensions and military conflicts and compares those expenditures unfavorably with the decision to deny his claim for nonservice-connected pension benefits based on his income.

The Board finds that although the Veteran truthfully reported his net income in the form of bank records, his income must be calculated using gross, not net, totals.  38 C.F.R. § 3.271(b).  Further, the deductibility of medical expenses may not include insurance payments.  38 C.F.R. § 3.272(g).  Finally, the Board is charged with executing existing laws and regulations, and is not empowered to weigh the merits of expenditures for nonservice-connected pension benefits against the costs of Congressional pensions and military conflicts.

Therefore, the Veteran's claim for nonservice-connected pension benefits is denied.  In reaching the conclusions above, the Board has considered the applicability of the benefit of the doubt doctrine; however, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Entitlement to VA nonservice-connected pension benefits is denied.





____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


